Jfoui'tlj Court of a
                                     #>an gJntOTtin, Cexas

                                           Octobers, 2013


                                        No. 04-12-00546-CV


                                      Jonese M. Ortegon. ct al.,
                                             Appellants


                                                  v.



                                 1 lousing Authority of Bexar County.
                                              Appellee


                                     Trial Court Case No. 375315


                                          ORDER

       The Court has reviewed the record and briefs in this appeal and the majority of the judges
have determined that oral argument will not significantly aid it in determining the legal and
factual issues presented in the appeal. See TEX. R. APP. P. 39.8. Therefore, all requests for oral
argument are denied, and the cause is advanced for ON BRIEFS submission on November 6.
2013, to the following panel: Chief Justice Stone. Justice Barnard, and Justice Alvarez.        .All
parties will be notified of the Court's decision in this appeal in accordance with Ti-x. R. Ait. P.



       Either party may Ille a motion requesting the Court to reeonsidei* its determination that
oral argument will not signincanlly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. APP. 1'. 39.X. Such a motion should be filed within ten (10)
days from the dale of this order.


       h is so ORDERED on October 3. 2013.



                                                              Catherine Stone. Chiel Justice


        IN WITNESS WHEREOF, I have hereunto sot my hand and affixed die seal of the said
      on this October 3.2013.                                           /      (/O      j


                                                                    OfotffeTCleriT




             ""a,,,„".»■■-';'